Per Curiam.

The case of a plaintiff appealing from a judgment for a sum due to the defendant, is not expressly provided for in the act of assembly; but it is evidently .-within the spirit and meaning of the provision for an appeal by the defendant. • Such a plaintiff is precisely in the situation of a defendant, his antagonist having in turn become the assailant. It may be.said the plaintiff was originally in fault in suing for what wás not due; but that is no justification of the unjust claim of the defendant. The demerits of the parties before the justice" are exactly balanced. But the question *367is not, who was the original aggressor, but who was the efficient cause of these costs being incurred i'n the Court of Common Pleas. Undoubtedly, the defendant drove the plaintiff there, who, for aught that appears, would have been satisfied' to be left as he began, before the'justice. The plaintiff then, standing in the attitude of a defendant who has foiled his antagonist, is entitled to the costs in the Court of Common Pleas, ■
Judgment reversed, and judgment for the plaintiff for the costs of the appeal.